283 S.E.2d 136 (1981)
303 N.C. 710
Mrs. O. A. ABBOTT, et al.
v.
The TOWN OF HIGHLANDS, et al.
Supreme Court of North Carolina.
August 31, 1981.
Herbert L. Hyde, Asheville, for plaintiff.
*137 Rodgers, Cabler & Henson, Highlands, Womble, Carlyle, Sandridge & Rice, Winston-Salem, for defendants.
Douglas A. Johnston, Asst. Atty. Gen., Raleigh, for defendants.
Plaintiff's notice of appeal and petition for discretionary review under G.S. § 731, 52 N.C.App. 69 and 277 S.E.2d 820. Defendant's motion to dismiss the appeal for lack of substantial constitutional question, allowed. Petition denied.